Exhibit 10.3

FIRST AMENDMENT

FIRST AMENDMENT, dated as of February 28, 2007 and effective as of March 15,
2007 (this “Amendment”), to the Competitive Advance and Revolving Credit
Agreement, dated as of December 13, 2004 and effective as of January 5, 2005 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among GANNETT CO., INC., a Delaware corporation (“Gannett”), the
several banks and other financial institutions parties to the Credit Agreement
prior to the date hereof (the “Existing Lenders”), the several banks and other
financial institutions parties to this Amendment but not parties to the Credit
Agreement prior to the date hereof (the “New Lenders” and, together with the
Existing Lenders, the “Lenders”), BANK OF AMERICA, N.A., as administrative agent
(in such capacity, the “Administrative Agent”), JPMORGAN CHASE BANK, N.A., as
syndication agent, BARCLAYS BANK PLC, CITIBANK N.A., THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, MIZUHO CORPORATE BANK LTD, and
SUNTRUST BANK, as Documentation Agents, and Banc of America Securities LLC and
J.P.Morgan Securities Inc. as joint lead arrangers and joint bookrunners.

W I T N E S S E T H:

WHEREAS, Gannett has requested certain amendments to the Credit Agreement;

WHEREAS, the parties are willing to consent to the requested amendments on the
terms and conditions contained herein;

NOW THEREFORE, the parties hereto hereby agree as follows:

1. Defined Terms. Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

2. Amendment to Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended by deleting therefrom the definition of “Applicable Margin” and
substituting in lieu thereof the following definition:

“Applicable Margin”: the appropriate rate per annum set forth in the table below
opposite the applicable Facility:

 

Credit Status

  

Five-Year Facility

Credit Status 1    10.00 Basis Points Credit Status 2    14.00 Basis Points
Credit Status 3    18.00 Basis Points Credit Status 4    27.00 Basis Points
Credit Status 5    35.00 Basis Points Credit Status 6    40.00 Basis Points

3. Amendment to Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended by deleting therefrom the definition of “Five-Year Termination Date” and
substituting in lieu thereof the following definition:

“Five-Year Termination Date”: March 15, 2012.

4. Amendment to Section 1.1. Section 1.1 of the Credit Agreement is further
amended by deleting therefrom the definition of “Five-Year Commitment Period”
and substituting in lieu thereof the following definition:

“Five Year Commitment Period”: the period from and including the First Amendment
Effective Date to the Five-Year Termination Date.

5. Amendment to Section 1.1. Section 1.1 of the Credit Agreement is further
amended by adding the definitions of “First Amendment” and “First Amendment
Effective Date” as follows:

“First Amendment” means the First Amendment to the Agreement dated as of
March 15, 2007, among Gannett, the Lenders and the Administrative Agent.



--------------------------------------------------------------------------------

“First Amendment Effective Date” means the date on which the conditions
precedent set forth in paragraph 9(b) of the First Amendment shall have been
satisfied or waived.

6. Amendment to Schedule 1.1. Schedule 1.1 to the Credit Agreement is hereby
amended by deleting the columns entitled “Lender” and “Five-Year Commitment”
where they appear in such Schedule and substituting in lieu thereof the columns
entitled “Lender” and “Five-Year Commitment” set forth on Schedule 1.1 attached
hereto.

7. Amendment to Section 2.10. Section 2.10 (“Fees”) is amended in its entirety
as follows:

“(a) [reserved]

(b) Gannett shall pay to the Administrative Agent, for the ratable account of
the Five-Year Lenders, a facility fee (the “Five-Year Facility Fee”) at the rate
per annum equal to (i) for each day that Gannett has Credit Status 1, .0500% of
the aggregate Five-Year Commitments on such day, (ii) for each day that Gannett
has Credit Status 2, .0600% of the aggregate Five-Year Commitments on such day,
(iii) for each day that Gannett has Credit Status 3, .0700% of the aggregate
Five-Year Commitments on such day, (iv) for each day that Gannett has Credit
Status 4, .0800% of the aggregate Five-Year Commitments on such day, (v) for
each day that Gannett has Credit Status 5, .1000% of the aggregate Five-Year
Commitments on such day and (vi) for each day that Gannett has Credit Status 6,
.1500% of the aggregate Five-Year Commitments on such day. On the first Business
Day following the last day of each fiscal quarter of Gannett and on the
Five-Year Termination Date (or, if earlier, on the date upon which both the
Five-Year Commitments are terminated and the Five-Year Loans are paid in full),
Gannett shall pay to the Administrative Agent, for the ratable benefit of the
Lenders, the portion of the Five-Year Facility Fee which accrued during the
fiscal quarter most recently ended (or, in the case of the payment due on the
Five-Year Termination Date, the portion thereof ending on such date). Such
facility fee shall be based upon the aggregate Five-Year Commitments of the
Five-Year Lenders from time to time, regardless of the utilization by Gannett
from time to time thereunder.

(c) Gannett shall pay to the Administrative Agent, for the ratable account of
the Lenders, a utilization fee (the “Utilization Fee”) at a rate per annum equal
to 0.05% for each day on which the Commitment Utilization Percentage exceeds
50%, which Utilization Fee shall accrue on the average daily amount of the Total
Extensions of Credit for each Excess Utilization Day during the term of this
Agreement. All Utilization Fees shall be computed on the basis of the actual
number of days elapsed in a year of 360 days and shall be payable quarterly in
arrears.”

8. Amendment to Section 2.18. Section 2.18 (“Replacement of Lenders”) is amended
in its entirety as follows:

“(a) Gannett shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.14 or 2.15(a),
(b) defaults in its obligation to make Loans hereunder or (c) is a
“Non-Consenting Lender” (as defined below in this Section 2.18), provided that
all such Non-Consenting Lenders are replaced with a replacement financial
institution and/or one or more increased Five-Year Commitments from one or more
other Lenders; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) prior to any such replacement, such Lender shall have
taken no action under Section 2.17 so as to eliminate the continued need for
payment of amounts owing pursuant to Section 2.14 or 2.15(a), (iii) the
replacement financial institution shall purchase, at par, all Loans and other
amounts owing to such replaced Lender on or prior to the date of replacement,
(iv) Gannett shall be liable to such replaced Lender under Section 2.16 if any
Eurodollar Loan owing to such replaced Lender shall be purchased other than on
the last day of the Interest Period relating thereto, (v) the replacement
financial institution, if not already a Lender, shall be reasonably satisfactory
to the Administrative Agent, (vi) the replaced Lender shall be obligated to make
such replacement in accordance with the provisions of Section 9.6 (provided that
Gannett shall be obligated to pay the



--------------------------------------------------------------------------------

registration and processing fee referred to therein), (vii) until such time as
such replacement shall be consummated, Gannett shall pay all additional amounts
(if any) required pursuant to Section 2.14 or 2.15(a), as the case may be,
(viii) any such replacement shall not be deemed to be a waiver of any rights
that Gannett, the Administrative Agent or any other Lender shall have against
the replaced Lender, and (ix) the replacement financial institution shall
consent, at the time of such assignment, to each matter in respect of which such
Non-Consenting Lenders refused to consent.

(b) In the event that (i) Gannett or the Administrative Agent has requested the
Lenders to consent to a departure or waiver of any provisions of the Loan
Documents or to agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all Lenders in accordance with
the terms of Section 9.1 and (iii) the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

9. Effectiveness.

(a) Paragraph 8 of this Amendment shall become effective as of the date (the
“Required Lender Effective Date”) on which all of the following conditions
precedent have been satisfied:

(i) The Administrative Agent shall have received (i) counterparts hereof duly
executed by Gannett and the Administrative Agent and (ii) an executed consent
letter from Existing Lenders constituting Required Lenders authorizing the
Administrative Agent to enter into this Amendment;

(ii) The Lenders and the Administrative Agent shall have received all fees
required to be paid on or before the date hereof in connection with this
Amendment or the Credit Agreement.

(b) Paragraphs 2 through 7 of this Amendment shall become effective as of the
date (the “Unanimous Lender Effective Date”) on which all of the following
conditions precedent have been satisfied:

(i) The Administrative Agent shall have received (i) counterparts hereof duly
executed by Gannett and the Administrative Agent and (ii) an executed consent
letter from each Existing Lender (other than any Existing Lender which is an
Exiting Lender (as defined below)) and each New Lender authorizing the
Administrative Agent to enter into this Amendment;

(ii) The Administrative Agent shall have received a certificate from the
Secretary of Gannett certifying, as of the date of this Amendment, to
resolutions duly adopted by the Board of Directors of Gannett or a duly
authorized committee thereof authorizing Gannett’s execution and delivery of
this Amendment and the making of the Borrowings; and

(iii) The Lenders and the Administrative Agent shall have received all fees
required to be paid on or before the date hereof in connection with this
Amendment or the Credit Agreement.

10. Representations and Warranties. Gannett hereby represents and warrants that,
on and as of the Required Lender Effective Date and/or the Unanimous Lender
Effective Date, after giving effect to all or part of this Amendment:

(a) No Default or Event of Default has occurred and is continuing; and

(b) Each of the representations and warranties of Gannett in the Credit
Agreement and this Amendment is true and correct in all material respects, as if
made on and as of the date hereof; and since December 25, 2005 there has been no
Material change in the business or financial condition of Gannett and its
Subsidiaries taken as a whole that has not been publicly disclosed.



--------------------------------------------------------------------------------

11. New Lenders. By executing this Amendment, each New Lender:

(a) Agrees to be bound by the provisions of the Credit Agreement, and agrees
that it shall, on the date of this Amendment, become a “Lender” (as defined in
the Credit Agreement) for all purposes of the Credit Agreement to the same
extent as if originally a party thereto; and

(b)(i) Represents and warrants that it is legally authorized to enter into this
Amendment; (ii) confirms that it has received a copy of the Credit Agreement,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Amendment; (iii) agrees
that it has made and will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any instrument or document furnished pursuant hereto or thereto; (iv) appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Credit Agreement or
any instrument or document furnished pursuant hereto or thereto as are delegated
to the Administrative Agent by the terms thereof, together with such powers as
are incidental thereto; and (v) agrees that it will be bound by the provisions
of the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender including, without limitation, if it is organized
under the laws of a jurisdiction outside the United States, its obligation
pursuant to Section 2.15(d) of the Credit Agreement.

12. Exiting Five-Year Lenders. The Five-Year Commitment of each Lender whose
name does not appear on Schedule 1.1 attached hereto (the “Exiting Lender”) will
terminate on the date hereof upon repayment in full of all amounts, if any,
owing to it under the Credit Agreement on the date hereof. On the date hereof,
if necessary, Gannett shall effect such borrowings and repayments among the
Five-Year Lenders (which, notwithstanding the provisions of subsection 2.13 of
the Credit Agreement, need not be pro rata among the Five-Year Lenders) so that,
after giving effect thereto, the respective principal amounts of the Five-Year
Loans held by the Five-Year Lenders shall be pro rata according to their
respective Five-Year Commitment Percentages, as amended hereby (Gannett being
obligated to pay the amounts, if any, due pursuant to subsection 2.16 of the
Credit Agreement in connection with such prepayments).

13. Continuing Effect. Except as expressly amended hereby, the Credit Agreement
shall continue to be and shall remain in full force and effect in accordance
with its terms. From and after the date hereof, all references in the Credit
Agreement thereto shall be to the Credit Agreement as amended hereby.

14. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Amendment by facsimile
transmission shall be effective as delivery of a manually executed counterpart
hereof.

15. Headings. Section headings used in this Amendment are for convenience of
reference only, are not part of this Amendment and are not to affect the
constructions of, or to be taken into consideration in interpreting, this
Amendment.

16. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

17. Expenses. Gannett agrees to pay or reimburse the Administrative Agent for
all of its reasonable out-of-pocket costs and expenses incurred in connection
with the preparation, negotiation and execution of this Amendment, including,
without limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first written
above.

 

GANNETT CO., INC. By:  

/s/ Michael A. Hart

Name:   Michael A. Hart Title:   Vice President & Treasurer BANK OF AMERICA,
N.A., as Administrative Agent By:  

/s/ Thomas J. Kane

Name:   Thomas J. Kane Title:   Senior Vice President

 



--------------------------------------------------------------------------------

SCHEDULE 1.1

 

Lenders

  

Five-Year

Commitment

JPMorgan Chase Bank, N.A.

   $ 202,500,000

Bank of America, N.A.

     196,250,000

Barclays Bank PLC

     100,000,000

Citibank N.A.

     98,750,000

Bank of Tokyo-Mitsubishi UFJ Trust Company

     46,250,000

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

     46,250,000

Mizuho Corporate Bank LTD

     77,500,000

SunTrust Bank

     56,250,000

Lloyds TSB Bank, plc

     55,000,000

Comerica Bank

     50,000,000

PNC Bank, National Association

     50,000,000

Sumitomo Mitsui Banking Corporation

     50,000,000

Intesa Sanpaolo Spa - NY

     25,000,000

The Northern Trust Company

     22,500,000

Wells Fargo Bank, National Association

     21,875,000

U.S. Bank National Association

     15,625,000

Associated Bank, National Association

     15,000,000

First Hawaiian Bank

     15,000,000

Fifth Third Bank

     13,750,000

Capital One, N.A.

     10,000,000

LaSalle Bank Midwest N.A.

     8,750,000

Bank of Hawaii

     6,250,000

Mellon Bank, N.A.

     3,125,000       

Total

   $ 1,185,625,000